Name: Commission Regulation (EEC) No 2528/86 of 1 August 1986 laying down detailed rules for the application of the special measures for imports of olive oil originating in Tunisia
 Type: Regulation
 Subject Matter: Africa;  international trade;  EU finance;  tariff policy;  processed agricultural produce
 Date Published: nan

 No L 222/ 10 Official Journal of the European Communities 8 . 8 . 86 COMMISSION REGULATION (EEC) No 2528/86 of 1 August 1986 laying down detailed rules for the application of the special measures for imports of olive oil originating in Tunisia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2143/86 of 7 July 1976 laying down special measures for imports of olive oil originating in Tunisia ('), and in particular Article 3 thereof, Whereas in conformity with the principles of good administration the detailed rules applying to these imports should be set by reference to the provisions applying to import licences without advance fixing of the levy that were laid down by Commission Regulation (EEC) No 2041 /75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats (2), as last amended by Regulation (EEC) No 2432/86 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The provisions applying to import licences without advance fixing of the levy that were laid down by Regula ­ tion (EEC) No 2041 /75 shall apply to the import licences provided for in Article 2 of Regulation (EEC) No 2143/86 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 August 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 188 , 10 . 7 . 1986, p. 7 . (2) OJ No L 213, 11 . 8 . 1975, p. 1 . h) OJ No L 210, 1 . 8 . 1986, p. 44 .